Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 13, 14, 25, 26, 37, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alvarino US 20160381490 in view of Wang US 20200068540

Regarding claims 1, 13, 25, and 37, Alvarino teaches an apparatus comprising: a receiver that receives a first reference signal (CRS), a second reference signal (DMRS) and a control signal (MPDCCH); and a processer that decodes the control signal based on at least one of: the first reference signal and the second reference signal ([0098]).
Alvarino is silent on wherein the second reference signal on an antenna port is associated with a precoder, and the antenna port of the second reference signal and the precoder for the antenna port of the second reference signal are adopted within a time duration and a frequency band. The Examiner interprets this limitation to be joint channel estimation is performed between the first and second reference signals within a time duration and a frequency band (see applicant’s spec [0024, 0025]).
Wang teaches joint channel estimation is performed within a time duration and a frequency band (It should be noted that, a same precoder may be used for a DMRS and DCI that are sent in a same REG on a DMRS-based control channel, so that the UE may directly obtain, from the DMRS, a channel estimate corresponding to the DCI. A precondition for using a DMRS in REGs in a REG set or a REG bundle to perform joint channel estimation is that the REGs included in the REG set or the REG bundle have channel correlation in time domain and/or frequency domain, [0090]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Alvarino by   wherein the second reference signal on an antenna port is associated with a precoder, and the antenna port of the second reference signal and the precoder for the antenna port of the second reference signal are adopted within a time duration and a frequency band. The Examiner interprets this limitation to be joint channel estimation is performed between the first and second reference signals within a time duration and a frequency band, as suggested by Wang. This modification would benefit the system by improving channel estimation precision (Wang: [0090]).

Regarding claim 2, 14, 26, 38, the first reference signal is a Cell-Specific Reference Signal (CRS), the second reference signal is a Demodulation Reference Signal (DMRS) and the control signal is MPDCCH (Alvarino: [0098]).


Claims 5, 17, 29, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alvarino and Wang as applied to claims 1, 13, 25, 37 above, and further in view of Jeong US 20150019718.

The combination is silent on a length of the time duration is determined by at least one of: a maximal repetition number of the control signal, a total number of the precoder in a precoder set, an antenna port number of the second reference signal, a coverage mode of the control signal, a duplex mode, a cyclic prefix

Jeong teaches a length of the time duration is determined by at least one of: a maximal repetition number of the control signal (time duration determined based on a BRB repetition 
number, claim 19) a total number of the precoder in a precoder set, an antenna port number of the second reference signal, a coverage mode of the control signal, a duplex mode, a cyclic prefix.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by a length of the time duration is determined by a maximal repetition number of the control signal, as shown by Jeong. This modification would benefit the system by setting the time duration to an optimal value.

Claims 8, 20, 32, 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Alvarino and Wang as applied to claims 1, 13, 25, 37 above, and further in view of Jiang US 20180302280.

The combination is silent on the receiver further receives a configuration, the configuration includes at least one of: a precoder set, a size of the frequency band, a length of the time duration, a starting frequency band, an offset of the frequency band, a starting time duration, an offset of the time duration, an initial antenna port, an initial precoder index, an antenna port adoption order pattern, and a step index of the precoder.
Jiang teaches the receiver further receives a configuration includes an offset of the time duration (Transmitter 720 may transmit the configuration to a receiver, time offset information, [0140]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of the combination by   the receiver further receives a configuration, the configuration includes an offset of the time duration, as suggested by Jiang. This modification would benefit the system by enabling synchronization between the transmitter and receiver.

Allowable Subject Matter
Claims 3, 4, 6, 7, 9-12, 15, 16, 18, 19, 21-24, 27, 28, 30, 31, 33-36, 39, 40, 42, 43, 45-48 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD B ABELSON whose telephone number is (571)272-3165. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD B ABELSON/     Primary Examiner, Art Unit 2476